     Case 3:19-cv-00970-JLS-AHG Document 129 Filed 12/04/20 PageID.6105 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     ORTHOPAEDIC HOSPITAL d/b/a                                Case No.: 19-CV-970 JLS (AHG)
       Orthopaedic Institute For Children,
12
                                                Plaintiff,       ORDER DENYING MOTIONS TO
13                                                               FILE DOCUMENTS UNDER SEAL
       v.
14
                                                                 (ECF Nos. 85, 86, 111, 113, 116)
       DJO GLOBAL, INC. and
15
       DJO FINANCE LLC,
16                                          Defendants.
17
18
19             Presently before the Court are Plaintiff’s (ECF Nos. 85, 86,1 113, 116) and
20    Defendants’ (ECF No. 111) Motions to File Documents Under Seal. These Motions were
21    filed in connection with Plaintiff’s Motion for Partial Summary Judgment and Defendants’
22    Motion for Summary Judgment. Having carefully considered the Motions, the proposed
23    documents, and the relevant law, the Court DENIES Plaintiff’s Motions and DENIES
24    Defendants’ Motion.
25    ///
26    ///
27
28    1
          The Court notes that the Motions at ECF Nos. 85 and 86 appear to be identical.

                                                             1
                                                                                           19-CV-970 JLS (AHG)
     Case 3:19-cv-00970-JLS-AHG Document 129 Filed 12/04/20 PageID.6106 Page 2 of 5



 1                                       LEGAL STANDARD
 2          “[T]he courts of this country recognize a general right to inspect and copy public
 3    records and documents, including judicial records and documents.” Nixon v. Warner
 4    Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
 5    ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
 6    Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz v.
 7    State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption
 8    of access is ‘based on the need for federal courts, although independent—indeed,
 9    particularly because they are independent—to have a measure of accountability and for the
10    public to have confidence in the administration of justice.’” Ctr. for Auto Safety v. Chrysler
11    Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v. Amodeo, 71 F.3d
12    1044, 1048 (2d Cir. 1995)).
13          A party seeking to seal a judicial record bears the burden of overcoming the strong
14    presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet this burden
15    depends upon whether the documents to be sealed relate to a motion that is “more than
16    tangentially related to the merits of the case.” Ctr. for Auto Safety, 809 F.3d at 1102. When
17    the underlying motion is more than tangentially related to the merits, the “compelling
18    reasons” standard applies. Id. at 1096–98. When the underlying motion does not surpass
19    the tangential relevance threshold, the “good cause” standard applies. Id.
20          “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
21    disclosure and justify sealing court records exists when such ‘court files might have
22    become a vehicle for improper purposes,’ such as the use of records to gratify private spite,
23    promote public scandal, circulate libelous statements, or release trade secrets.” Kamakana,
24    447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the
25    production of records may lead to a litigant’s embarrassment, incrimination, or exposure
26    to further litigation will not, without more, compel the court to seal its records.” Id. (citing
27    Foltz, 331 F.3d at 1136). The decision to seal documents is “one best left to the sound
28

                                                     2
                                                                                    19-CV-970 JLS (AHG)
     Case 3:19-cv-00970-JLS-AHG Document 129 Filed 12/04/20 PageID.6107 Page 3 of 5



 1    discretion of the trial court” upon consideration of “the relevant facts and circumstances of
 2    the particular case.” Nixon, 435 U.S. at 599.
 3                                           ANALYSIS
 4    I.    Plaintiff’s Motions
 5          Plaintiff seeks to file the following documents under seal:
 6          • Exhibits B–M, Q, S, V–W, Z, EE–JJ, SS–VV, XX–ZZ, AAA–CCC, HHH,
 7             MMM, OOO, VVV–ZZZ, AAAA, and CCCC–DDDD;
 8          • Portions of Plaintiff’s Motion for Partial Summary Judgment of Infringement;
 9          • Plaintiff’s Statement of Material Facts in Support of its Motion for Partial
10             Summary Judgment of Infringement;
11          • Portions of Plaintiff’s Reply in Support of its Motion for Partial Summary
12             Judgment of Infringement; and
13          • Portions of Plaintiff’s Opposition to Defendants’ Cross Motion for Summary
14             Judgment.
15          Given the strong presumption in favor of access to court records, a party seeking to
16    file materials under seal in support of a dispositive motion, such as a motion for summary
17    judgment, must articulate compelling reasons to maintain their confidentiality. See Foltz,
18    331 F.3d at 1136. Under the compelling reasons standard, “the party seeking protection
19    bears the burden of showing specific prejudice or harm will result if no [protection] is
20    granted.” Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002). That
21    the documents sought to be filed under seal are subject to a protective order, without more,
22    does not satisfy the compelling reasons standard. Foltz, 331 F.3d at 1136. Further, “[t]he
23    mere fact that the production of records may lead to a litigant’s embarrassment,
24    incrimination, or exposure to further litigation will not, without more, compel the court to
25    seal its records.” Kamakana, 447 F.3d at 1179 (citing Foltz, 331 F.3d at 1136).
26          Here, the only reason given by Plaintiff to seal these documents is that Defendants,
27    Plaintiff, or a third party designated the documents as “HIGHLY CONFIDENTIAL –
28    ATTORNEYS’ EYES ONLY” under the Protective Order (ECF No. 43) entered in this

                                                    3
                                                                                 19-CV-970 JLS (AHG)
     Case 3:19-cv-00970-JLS-AHG Document 129 Filed 12/04/20 PageID.6108 Page 4 of 5



 1    case. (See, e.g., ECF No. 85 at 6.) A review of the Exhibits reveals that they primarily
 2    consist of declarations, interrogatory responses, transcripts of various depositions, and
 3    miscellaneous business documents. Plaintiff correctly states that “[t]his Court and others
 4    have sealed documents containing business confidential information,” (id.); however,
 5    sealing is only appropriate in conjunction with a dispositive motion after an appropriate
 6    showing has been made that satisfies the compelling reasons standard. Without a specific
 7    showing, it is unclear to the Court what portions of these Exhibits—if any—contain
 8    information that would cause specific prejudice or harm if they are not filed under seal.
 9          Because Plaintiff has failed to meet its burden of establishing “compelling reasons”
10    sufficient to outweigh the public’s interest, the Court DENIES WITHOUT PREJUDICE
11    Plaintiff’s Motions to File Documents Under Seal. (ECF Nos. 85, 86, 113, 116).
12    II.   Defendants’ Motion
13          Defendants seek to file the following documents under seal:
14          • Exhibits 1–3, 5–6, 8–11, 15–23, 27–33, and 35–36;
15          • Portions of Defendants’ Cross Motion for Summary Judgment;
16          • Portions of Defendants’ Statement of Material Facts in Support of Their Cross
17             Motion for Summary Judgment; and
18          • Portions of Defendants’ Opposition to OH’s Motion for Partial Summary
19             Judgment.
20          Defendants contends these documents should be filed under seal because either
21    Plaintiff or Defendants have designated the documents as highly confidential under the
22    Protective Order (ECF No. 43) entered in this case. (ECF No. 111 at 1–4.) For the same
23    reasons articulated above, see supra Section I, the Court finds Defendants have failed to
24    meet their burden of establishing “compelling reasons” sufficient to outweigh the public’s
25    interest. The Court therefore DENIES WITHOUT PREJUDICE Defendants’ Motion
26    (ECF No. 111).
27          The Parties should consider which information meets the standard necessary for
28    sealing and make a specific showing supported by declarations of individuals with

                                                   4
                                                                                19-CV-970 JLS (AHG)
     Case 3:19-cv-00970-JLS-AHG Document 129 Filed 12/04/20 PageID.6109 Page 5 of 5



 1    knowledge of the documents as well as the reasons for sealing. The Court is not inclined
 2    to seal any documents in their entirety, unless the Moving Parties make the requisite
 3    showing to seal every portion of the document.
 4                                           CONCLUSION
 5            In light of the foregoing, the Court:
 6            1.    DENIES WITHOUT PREJUDICE Plaintiff’s Motions to Seal (ECF Nos.
 7    85, 86, 113, 116); and
 8            2.    DENIES WITHOUT PREJUDICE Defendants’ Motion to Seal (ECF No.
 9    111).
10            Within seven days of the electronic docketing of this Order, the Parties SHALL
11    FILE renewed motions to seal that meet the “compelling reasons” standard OR the Parties
12    SHALL FILE full, unredacted copies of the documents previously lodged under seal at
13    ECF Nos. 87, 112, 114, and 117.
14            IT IS SO ORDERED
15    Dated: December 4, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      5
                                                                             19-CV-970 JLS (AHG)
